


Exhibit 10.37

 

KALOBIOS PHARMACEUTICALS, INC.
2012 EQUITY INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

 

You have been granted the following option to purchase shares of the common
stock of KaloBios Pharmaceuticals, Inc. (the “Company”):

 

Name of Optionee:

 

<<Name>>

 

 

 

Total Number of Shares:

 

<<Shares>>

 

 

 

Type of Option:

 

Nonstatutory Stock Option

 

 

 

Exercise Price per Share:

 

<<$0.00>>

 

 

 

Date of Grant:

 

<<Date>>

 

 

 

Vesting Commencement Date:

 

<<Vesting Date>>

 

 

 

Vesting Schedule:

 

This option vests and becomes exercisable with respect to 1/36th of the shares
subject to this option when you complete each month of “Service” (as defined in
the Plan) from the Vesting Commencement Date. If the Company is subject to a
“Change in Control” (as defined in the Plan) before your Service terminates,
then, to the extent the option has not yet become vested and exercisable, the
option will vest and become exercisable with respect to 100% of the unvested
shares immediately prior to consummation of the Change in Control.

 

 

 

Expiration Date:

 

<<Date>>. This option expires earlier if your Service terminates earlier, as
described in the Stock Option Agreement, and may terminate earlier in connection
with certain corporate transactions as described in Article 9 of the Plan.

 

You and the Company agree that this option is granted under and governed by the
terms and conditions of the Company’s 2012 Equity Incentive Plan (the “Plan”)
and the Stock Option Agreement, both of which are attached to, and made a part
of, this document.

 

You further agree to accept by email all documents relating to the Plan or this
option (including, without limitation, prospectuses required by the Securities
and Exchange Commission) and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements).  You also agree that the Company may deliver these
documents by posting them on a website maintained by the Company or by a third
party under contract with the Company.  If the Company posts these documents on
a website, it will notify you by email.

 

You further agree to comply with the Company’s Securities Trading Policy when
selling shares of the Company’s common stock.

 

OPTIONEE

 

KALOBIOS PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

KALOBIOS PHARMACEUTICALS, INC.
2012 EQUITY INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

Grant of Option

 

Subject to all of the terms and conditions set forth in the Notice of Stock
Option Grant, this Stock Option Agreement (the “Agreement”) and the Plan, the
Company has granted you an option to purchase up to the total number of shares
specified in the Notice of Stock Option Grant at the exercise price indicated in
the Notice of Stock Option Grant.

 

 

 

 

 

All capitalized terms used in this Agreement shall have the meanings assigned to
them in this Agreement, the Notice of Stock Option Grant or the Plan.

 

 

 

Tax Treatment

 

This option is intended to be a nonstatutory stock option, as provided in the
Notice of Stock Option Grant.

 

 

 

Vesting

 

This option vests and becomes exercisable in accordance with the vesting
schedule set forth in the Notice of Stock Option Grant.

 

 

 

 

 

In no event will this option vest or become exercisable for additional shares
after your Service has terminated for any reason.

 

 

 

Term

 

This option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Grant, as
shown in the Notice of Stock Option Grant. (This option will expire earlier if
your Service terminates, as described below, and this option may be terminated
earlier as provided in Article 9 of the Plan.)

 

 

 

Termination of Service

 

If your Service terminates for any reason, this option will expire immediately
to the extent the option is unvested as of your termination date and does not
vest as a result of your termination of Service. The Company determines when
your Service terminates for all purposes of this option.

 

 

 

Regular Termination

 

If your Service terminates for any reason except death or total and permanent
disability, then this option, to the extent vested as of your termination date,
will expire at the close of business at Company headquarters on the date 12
months after your termination date.

 

 

 

Death

 

If you die before your Service terminates, then this option will expire at the
close of business at Company headquarters on the date 12 months after the date
of death.

 

 

 

Disability

 

If your Service terminates because of your total and permanent disability, then
this option will expire at the close of business at Company

 

1

--------------------------------------------------------------------------------


 

 

 

headquarters on the date 12 months after your termination date.

 

 

 

 

 

For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.

 

 

 

Leaves of Absence and Part-Time Work [consider whether to delete this para]

 

For purposes of this option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by applicable law, the Company’s leave of absence policy, or the terms
of your leave. However, your Service terminates when the approved leave ends,
unless you immediately return to active work; provided, however, if reemployment
upon expiration of the approved leave is not guaranteed by statute or contract,
then any incentive stock option shall cease to be treated as such and shall
instead be treated as a nonstatutory stock option beginning six months following
the first day of such leave.

 

 

 

 

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, the Company may adjust the vesting schedule so that the rate of
vesting is commensurate with your reduced work schedule.

 

 

 

Restrictions on Exercise

 

The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.

 

 

 

Notice of Exercise

 

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form or, if the
Company has designated a brokerage firm to administer the Plan, you must notify
such brokerage firm in the manner such brokerage firm requires. Your notice must
specify how many shares you wish to purchase. The notice will be effective when
the Company receives it.

 

 

 

 

 

However, if you wish to exercise this option by executing a same-day sale (as
described below), you must follow the instructions of the Company and the broker
who will execute the sale.

 

 

 

 

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

 

 

 

 

You may only exercise your option for whole shares.

 

 

 

Form of Payment

 

When you submit your notice of exercise, you must include payment of the option
exercise price for the shares that you are purchasing. To the extent permitted
by applicable law, payment may be made in one (or a combination of two or more)
of the following forms:

 

2

--------------------------------------------------------------------------------


 

 

 

·                  By delivering to the Company your personal check, a cashier’s
check or a money order, or arranging for a wire transfer.

 

 

 

 

 

·                  By delivering to the Company certificates for shares of
Company stock that you own, along with any forms needed to effect a transfer of
those shares to the Company. The value of the shares, determined as of the
effective date of the option exercise, will be applied to the option exercise
price. Instead of surrendering shares of Company stock, you may attest to the
ownership of those shares on a form provided by the Company and have the same
number of shares subtracted from the option shares issued to you.

 

 

 

 

 

·                  By giving to a securities broker approved by the Company
irrevocable directions to sell all or part of your option shares and to deliver
to the Company, from the sale proceeds, an amount sufficient to pay the option
exercise price and any withholding taxes. (The balance of the sale proceeds, if
any, will be delivered to you.) The directions must be given in accordance with
the instructions of the Company and the broker. This exercise method is
sometimes called a “same-day sale.”

 

 

 

Withholding Taxes

 

You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company to pay applicable withholding taxes (if any) that may
be due as a result of the option exercise. These arrangements include payment in
cash. With the Company’s consent, these arrangements may also include
(a) payment from the proceeds of the sale of shares through a Company-approved
broker, (b) withholding shares of Company stock that otherwise would be issued
to you when you exercise this option with a fair market value no greater than
the minimum amount required to be withheld by law, (c) surrendering shares that
you previously acquired with a fair market value no greater than the minimum
amount required to be withheld by law, or (d) withholding cash from other
compensation. The fair market value of withheld or surrendered shares,
determined as of the date when taxes otherwise would have been withheld in cash,
will be applied to the withholding taxes.

 

 

 

Restrictions on Resale

 

You agree not to sell any option shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

 

 

 

Transfer of Option

 

Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or by means of a written beneficiary designation; provided, however, that
your beneficiary or a representative of your estate acknowledges and agrees in
writing in a form reasonably acceptable to the Company, to be bound by the
provisions of this Agreement and the Plan as

 

3

--------------------------------------------------------------------------------


 

 

 

if such beneficiary of the estate were you.

 

 

 

 

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

 

 

 

Retention Rights

 

Your option or this Agreement does not give you the right to be retained by the
Company, a Parent, Subsidiary, or an Affiliate in any capacity.

 

 

 

Stockholder Rights

 

You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this option by giving the required notice to the
Company, paying the exercise price, and satisfying any applicable withholding
taxes. No adjustments are made for dividends or other rights if the applicable
record date occurs before you exercise this option, except as described in the
Plan.

 

 

 

Recoupment Policy

 

This option, and the shares acquired upon exercise of this option, shall be
subject to any Company recoupment policy in effect from time to time.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of shares covered by this option and the exercise price per
share will be adjusted pursuant to the applicable provisions of Article 9 of the
Plan.

 

 

 

Effect of Significant Corporate Transactions

 

If the Company is a party to a merger, consolidation, or certain change in
control transactions, then this option will be subject to the applicable
provisions of Article 9 of the Plan.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to its choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference.

 

This Plan, this Agreement and the Notice of Stock Option Grant constitute the
entire understanding between you and the Company regarding this option. Any
prior agreements, commitments or negotiations concerning this option are
superseded. This Agreement may be amended only by another written agreement
between the parties.

 

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

4

--------------------------------------------------------------------------------
